                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             PAUL L. BLACK,                           :
                 Movant,                              :          CRIMINAL ACTION NO.
                                                      :          1:12-CR-0016-RWS-JKL
                   v.                                 :
                                                      :            CIVIL ACTION NO.
             UNITED STATES OF AMERICA,                :          1:18-CV-0524-RWS-JKL
                 Respondent.                          :

                                                  ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the instant 28 U.S.C. § 2255 motion to

             vacate be denied. [Doc. 251]. Petitioner has filed his objections in response to the

             R&R. [Doc. 256].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard. “Parties

             filing objections to a magistrate’s report and recommendation must specifically

             identify those findings objected to. Frivolous, conclusive or general objections need

             not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536, 1548

             (11th Cir. 1988).

AO 72A
(Rev.8/82)
                   On March 18, 2014, Movant pled guilty to Counts 1-4 of the indictment, which

             charged Movant with various crimes in connection with his operation of an illegal

             scheme in which he produced and sold counterfeit credit cards and gift cards. On

             December 12, 2014, this Court sentenced Movant to a combined 180 months of

             incarceration to be followed by three years of supervised release. After Movant’s

             unsuccessful appeal, he filed the now pending § 2255 motion. [Doc. 231 as amended

             Doc. 237]. After the Government responded,[Doc. 240], and Movant has filed his

             reply memorandum, [Doc. 249], the Magistrate Judge issued his R&R, concluding that

             Movant is not entitled to relief.

                   All of Movant’s grounds for relief raised claims of ineffective assistance of trial

             or appellate counsel. The Magistrate Judge concluded that (1) the record clearly

             refutes Movant’s claim that his trial counsel was unprepared and failed to aggressively

             litigate his motions to suppress the evidence seized at his home, (2) Appellate counsel

             was not ineffective for failing to challenge the trial court’s exclusion of Movant’s

             proposed expert testimony because that testimony was clearly inadmissible, (3)

             appellate counsel was not ineffective in failing to raise issues related to this Court’s

             failure to suppress evidence and the voluntariness of his guilty plea because those

             arguments lacked merit, (4) trial counsel was not ineffective for failing to properly

             argue against this Court’s loss calculation under the guidelines because Movant failed


                                                        2

AO 72A
(Rev.8/82)
             to present any valid arguments that challenge this Court’s calculations and findings

             under the Guidelines that were not considered and rejected by the Eleventh Circuit,

             and (5) Movant’s claim of cumulative error failed because there was no error.

                   In his objections, Movant first contends that the Magistrate Judge erred in

             determining that his trial counsel was not ineffective for failing to argue that the loss

             amount attributed to Movant was inaccurate. However, Movant’s arguments are

             foreclosed by the Eleventh Circuit’s determination in his appeal that this Court’s use

             of statistical sampling was a reasonable method for estimating the total loss amount,

             and basing the loss amount on intended loss rather than actual loss was appropriate.

             United States v. Black, 678 Fed. Appx. 870, 870 (11th Cir. 2017). “Once a matter has

             been decided adversely to a defendant on direct appeal, it cannot be re-litigated in a

             collateral attack under section 2255.” United States v. Nyhuis, 211 F.3d 1340, 1343

             (11th Cir. 2000) (citation and quotation omitted). As this Court is bound by the

             Eleventh Circuit’s determinations, Movant cannot demonstrate that he was prejudiced

             by his trial counsel’s purported failure to challenge this Court’s loss amount

             calculation.

                   Movant next argues that his trial counsel was ineffective for failing to argue that

             the home where the police discovered credit and debit account numbers and

             counterfeit cards was not leased in Movant’s name and that there was no evidence


                                                        3

AO 72A
(Rev.8/82)
             connecting him to the contraband. In response, this Court points out that when

             Movant pled guilty, he admitted to engaging in the illegal conduct for which he was

             convicted, and that admission forecloses any challenge to the sufficiency of the

             evidence possessed by the Government. See United States v. Broce, 488 U.S. 563,

             570 (1989). To the degree that Movant claims that his counsel’s supposed failures

             compelled him to plead guilty, this Court’s review of the record demonstrates that the

             Magistrate Judge was correct in finding that Movant’s trial counsel clearly was not

             unprepared and aggressively and effectively litigated Movant’s case.

                   Accordingly, this Court now holds that the Magistrate Judge’s findings and

             conclusions are correct. As such, the R&R, [Doc. 251], is hereby ADOPTED as the

             order of this Court, and the pending § 2255 motion, [Doc. 231 as amended Doc. 237],

             is DENIED. The Clerk is DIRECTED to close Case No. 1:18-CV-0524-RWS.

                   This Court further agrees with the Magistrate Judge that Petitioner has failed

             to raise any claim of arguable merit, and a Certificate of Appealability is DENIED

             pursuant to 28 U.S.C. § 2253(c)(2).

                   IT IS SO ORDERED, this 14th day of August, 2019.


                                                       ________________________________
                                                       RICHARD W. STORY
                                                       United States District Judge


                                                       4

AO 72A
(Rev.8/82)
